UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 06-4154



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND JENNINGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00015-1)


Submitted: December 14, 2006               Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Andrew Jennings, Hickory, North Carolina, for Appellant.
Richard Lee Edwards, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond    Jennings     pled   guilty    to   bank   robbery,    in

violation of 18 U.S.C. § 2113(a) (2000).                  The district court

sentenced   him   as   a   career    offender   to   a    151-month   term   of

imprisonment, the bottom of the advisory sentencing guideline

range.    Jennings’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), challenging Jennings’ sentence but

stating that, in his view, there are no meritorious issues for

appeal.     Jennings was informed of his right to file a pro se

supplemental brief but has not done so.          We affirm.

            Counsel questions whether the district court violated

Jennings’ Sixth Amendment rights by classifying Jennings as a

career offender under U.S. Sentencing Guidelines Manual § 4B1.1

(2004), where the predicate convictions were not charged in the

indictment or proved beyond a reasonable doubt.             This argument is

foreclosed by our decision in United States v. Collins, 412 F.3d

515, 521-23 (4th Cir. 2005).

            Counsel also suggests that Jennings’ 151-month sentence

is unreasonable.       After United States v. Booker, 543 U.S. 220

(2005), a district court must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.


                                     - 2 -
denied, 126 S. Ct. 2054 (2006).                  This court will affirm a post-

Booker sentence if it is both reasonable and within the statutorily

prescribed range.           Id. at 433.       “[A] sentence within the proper

advisory Guidelines range is presumptively reasonable.”                           United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

               Contrary     to    counsel’s    assertion,       the    district    court

properly relied on Jennings’ North Carolina felony conviction for

possession with intent to sell and deliver crack cocaine to find

that Jennings qualified as a career offender.                         In imposing the

sentence, the district court appropriately treated the guidelines

as advisory and considered the § 3553(a) factors, and the sentence

falls within a properly calculated guideline range and is well

within the statutory maximum sentence of twenty years.                            See 18

U.S.C.    §    2113(a).          Thus,   we   conclude    that    the    sentence     is

reasonable.

               In accordance with Anders, we have reviewed the entire

record    for       any     meritorious       issues     and    have     found     none.

Accordingly, we affirm Jennings’ conviction and sentence.                           This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.           If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel       may   move    in    this   court    for   leave    to    withdraw     from

representation.           Counsel’s motion must state that a copy thereof


                                          - 3 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -